UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8333


ANNETTE ROSS,

                  Plaintiff - Appellant,

             v.

MR. YOUNG, Therapist; MR. BARLOWE, Therapist; DR. PAYLO,
Mental Health Director; S. JOHNSON, Correctional Officer;
MR.   HAUSKINS,   Sgt.   of   F.C.C.W.;   MS.   HULL,   Unit
Director/Security of Bldg #2; MS. WALKER, Asst. Warden of
F.C.C.W.; SGT. GONZALES, Sargent of F.C.C.W.; DR. DAVID,
Psychiatrist for F.C.C.W.; DR. MCDONALD, Doctor of F.C.C.W.;
DR. RAMOLI, Doctor of F.C.C.W.; CAPTAIN JONES, Captain, MS.
M. JONES, Hearing Officer,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:08-cv-00522-jct-mfu)


Submitted:    September 29, 2009            Decided:   October 2, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Annette Ross, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Annette       Ross     appeals      the    district   court’s      order

denying relief on her 42 U.S.C. § 1983 (2006) complaint.                         We

have     reviewed    the    record        and   find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Ross    v.    Young,    No.    7:08-cv-00522-jct-mfu        (W.D.   Va.

Oct. 16, 2008.       We deny Ross’s motion to reconsider the denial

of   her   motion    to    appoint    counsel.         We    dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                           AFFIRMED




                                           2